COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Thomas Wayne Florence v. The State of Texas

Appellate case numbers:     01-20-00556-CR

Trial court case number:    10-CR-1217

Trial court:                56th District Court of Galveston County

       Appellant, Thomas Wayne Florence, proceeding pro se, has filed a “Motion [] to
Conduct an En Banc Review (New Justices) in the Interest of Justice Due to 11 Plus Years
of Wrongful Imprisonment/Convcition.” See TEX. R. APP. P. 49.5 (authorizing party to file
motion for en banc reconsideration). It is unclear from appellant’s motion whether he seeks
en banc reconsideration of this appeal, in which judgment has not yet issued, or of a prior
appeal to this Court.

       A motion for en banc reconsideration must be filed within 15 days after the court of
appeals’ judgment or order is rendered. TEX. R. APP. P. 49.1, 49.5. To the extent that
appellant seeks en banc reconsideration of a prior appeal, the motion is untimely. See id.
To the extent that appellant seeks en banc reconsideration of this appeal, the motion is
premature because the Court has not yet rendered judgment.

       Accordingly, the Court denies the motion. See id.

       It is so ORDERED.



Judge’s signature:    /s/ April L. Farris
                      Acting individually    Acting for the Court


Date: December 30, 2021